Title: To George Washington from Thomas Marshall, 11 September 1790
From: Marshall, Thomas
To: Washington, George



Sir
Woodford County [Kentucky District of Va.]Septr 11th 1790

I have taken the liberty to inclose you a Kentucky paper wherein is published an extract from one of Mr Brown’s letters respecting the Spanish business. My reason for doing this is that you may judge how far it confirms a representation I formerly had the honor to make you on that subject. The part I then publickly took in this affair has intirely excluded me from any knowledge of his subsequent communications to his confidential friends.
You will discover by the paper I send you, to what lengths matters have been carried. Every thing relative to this matter

on the part of Mr Brown has by his friends & coadjutors been denied or conceeled, which has produced a necessity for the inclos’d publication.
I shall only take the liberty of adding that a great majority of the people of this District appear to be well dispos’d to the government of the United States tho’ they have, through the influence and industry of his confidential friends, again elected Mr Brown to Congress; and that our official & influential characters having taken the Oath to support the general Government together with the position the continental troops have taken, in my opinion leaves us little to fear at present from t⟨he⟩ machinations of any Spanish party.
That God may bless & preserve you, and that the United States may long continue to enjoy the happiness of your Government & protection, is the most fervent prayer of one who has the honor to be with the most respectful esteem & sincerity, Your most obedient and very humble Servant

T. Marshall

